Title: From John Adams to James Warren, 10 October 1775
From: Adams, John
To: Warren, James


     
      Philadelphia Octr. 10th. 1775
      Dr Sir
     
     Mr. Jonathan Mifflin, a young Gentleman of this City, a Relation of our Friend the Quarter Master General will hand you this Letter.
     I believe you will have enough of my Correspondence this Time, for it has certainly been filled with mere Impertenence and contains nothing of War or Politicks which are so Agreable to your Taste.
     Our Expectations are very Sanguine, of Intelligence from Schuyler that Canada is ours. Our Advises from England breath nothing but Malice, Revenge and Cruelty.
     Powder, and Salt Petre are Still the Cry from one End of the Continent to the other. We must, and, God willing, We will have them.
     I long to hear concerning our Friends in Boston. My Friends cannot be too particular. I want to know the Condition of every Individual. I want to know also every Event however minute which Turns up in our Camp or Lines. We have most formidable Discriptions of Gages Fortifications in Boston. Ninety Pieces of Brass Field Pieces from four to Eight Pounders have certainly been cast in the Tower for America, and Carriages, Wheelbarrows, Flatbottomed Boats &c. I am &c.
    